Order entered December 7, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00824-CV

                        SAM NAEEMIPOOR, Appellant

                                        V.

                     MIDLAND FUNDING LLC, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-02600-2019

                                     ORDER

      The reporter’s record in this case has not been filed. By letter dated October

23, 2020, we informed appellant the court reporter notified us that the reporter’s

record had not been filed because appellant had not (1) requested the record; or (2)

paid for or made arrangements to pay for the record. We directed appellant to

provide the Court with written verification showing the reporter’s record had been

requested and that appellant had paid for or made arrangements to pay for the

record or had been found entitled to proceed without payment of costs. We
cautioned appellant that failure to provide the required documentation within ten

days might result in the appeal being ordered submitted without the reporter’s

record. To date, appellant has not provided the Court with documentation showing

the she has requested the reporter’s record. Nor has he otherwise corresponded

with the Court regarding the status of the reporter’s record. Accordingly, we

ORDER this appeal submitted without a reporter’s record.

      Appellant’s brief is due THIRTY DAYS from the date of this order.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE